Case 2:20-cv-11444-DOC-PD Document 19 Filed 01/28/21 Page 1 of 2 Page ID #:63
          Case 2:20-cv-11444-DOC-PD Document 19 Filed 01/28/21 Page 2 of 2 Page ID #:64


                   1         Pursuant to the Stipulation and [Proposed] Scheduling Order filed by
                   2 Plaintiff R. Brian Terenzini (“Plaintiff”), and Defendants GoodRx Holdings, Inc.,
                   3 Douglas Hirsch, Trevor Bezdek and Karsten Voermann (“Defendants”), and good
                   4 cause appearing, IT IS HEREBY ORDERED THAT:
                   5         1.     Defendants shall not respond to the existing complaint until after
                   6 (i) the Court has an opportunity to determine whether the existing complaint and
                   7 any further cases that may be filed arising out of the same set of facts and
                   8 circumstances as the existing complaint should be consolidated into one action,
                   9 (ii) the Court has entered an order appointing a lead plaintiff and lead counsel, and
              10 (iii) the lead plaintiff files an amended complaint or consolidated amended
              11 complaint or deems the existing complaint the operative complaint;
              12             2.     Following the appointment of a lead plaintiff and lead counsel and
              13 filing of the amended complaint, counsel for lead plaintiff and counsel for
              14 Defendants shall meet and confer and submit a proposed schedule to the Court for
              15 the amended complaint and Defendant’s response.
              16
              17             IT IS SO ORDERED.
              18
                                  January 28, 2021
              19 Dated:                                        By:
                                                                     Honorable David O. Carter
              20                                                     United States District Judge
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                ORDER GRANTING STIPULATION
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   1                   AND SCHEDULING ORDER
                                                                                CASE NO. 2:20-cv-11444-DOC (PDx)

                       |
